EXHIBIT 10.13
 
Northern Equity, Inc. Agreement
 
CONSULTING AGREEMENT
 
AGREEMENT    (the “Agreement”)   is made and entered into as of December 17,
2009, by and between China Wi–Max Communications, Inc., a Nevada corporation
(the “Company”), and Northern Equity, Inc. Northern Equity is collectively
referred to as the “Consultant.”
RECITALS:
 
WHEREAS, the Company desires to obtain Consultant’s services as set forth in the
Agreement; and
 
WHEREAS, Consultant desires to provide such services to the Company for a fee
that will compensate Consultant for time spent for services rendered and costs
advanced by Consultant as contemplated in the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
condition hereinafter set forth, the parties agree as follows:
 
1. Retention of Consultant. The Company hereby engages and retains Consultant
and Consultant hereby agrees to use Consultants best efforts to render to the
Company the consulting services for a period commencing on the date of this
Agreement and terminating on December 31, 2010, provided that the Company may
terminate this Agreement, in its sole discretion, at any time after December 21,
2009.
 
     2. Consultant’s Services.  Consultant shall provide the following services
under this Agreement:
 
2.1 Advise the Company in strategic planning for corporate growth.
 
2.2 Introduce the Company to potential individuals or companies that will assist
the Company in its corporate growth efforts.
 
2.3 Advise the Company regarding means of accessing potential financing sources
directly or through the assistance of third parties;
 
2.42 Introduce the Company to members of the broker-dealer and financial
community;
 
2.3 Advise the Company in its dealings with members of the business and
financial community including travel at request of the Company; and
 
2.4 Advise the Company on investor relations and public relations.
 
3. Payment for Services.
 
          3.1 The Company shall honor and promptly pay all monthly invoices
rendered by the Consultant for services rendered under this Agreement. Charges
for service shall be in reasonable amounts pursuant to a budget periodically
reviewed and agreed between the President of the Company and the Consultant.
 
 
 

--------------------------------------------------------------------------------

 
 
          3.2 The Company shall also issue Consultant options exercisable to
purchase 600,000 shares of its Common Stock (each an “Option,” collectively, the
“Options”) at a price of $0.50 per share. The exercise price of the Options will
be reduced to the lowest price at which the Company sells any of its equity
securities, or agrees to sell any of its equity securities though an option,
warrant or convertible security, during the term of the Options. Each Option
will have a term of five years from the date of grant. Each Option shall be
deemed to have a value of $.0001. The Options shall be in a form acceptable to
the parties, shall be fully transferable by Northern Equity and shall include
the terms set forth below.
 
          3.3 The Options shall vest as follows: (i) 50,000 Options shall vest
and be exercisable upon execution of the Agreement and (ii) 550,000 Options
shall vest and be exercisable upon the Company’s closing one or more Financing
Transactions totaling at least $1,000,000. A “Financing Transaction” is one in
which the Company obtains cash, securities, assets, credit enhancement or other
source of capital to assist in its operation or expansion.
 
          3.4 The Options may be exercised in whole or in part from time to time
by delivering written notice, via facsimile, with original by next day delivery,
along with full payment of the exercise price for any exercise, to the Company.
Consultant may pay the exercise price in cash or by cashless exercise. In the
case of a cashless exercise, Consultant will surrender the Options to be
exercised to the Company together with a notice of cashless exercise, in which
event the Company will issue to Consultant the number of shares of Common Stock
underlying the Options to be exercised less the number of shares of Common Stock
required to pay the aggregate exercise price of the Options to be exercised.
 
          3.5 For purposes of Rule 144 (“Rule 144”) promulgated under the
Securities Act of 1933, as amended, the Common Stock issued in any cashless
exercise transaction shall be deemed to have been acquired by Consultant, and
the holding period for such Common Stock shall be deemed to have been commenced,
on the issue date of the Options.
 
          3.6 The payments and issuance of the Options under this Paragraph 3,
“Payment for Services,” shall be deemed full and complete consideration for the
services to be rendered by Consultant under this Agreement.
 
          3.7 The Company will promptly reimburse Consultant for all direct
expenses incurred by Consultant in performing such services. Consultant shall
obtain the approval of the Company prior to incurring any expenses. Consultant
will tender requests for reimbursement to the Company and the Company will make
the reimbursement to Consultant within ten (10) days after its receipt of
written notification.
 
4. Consultant’s Time Commitment. Consultant shall devote such time as reasonable
requested by the Company for consultation, advice and assistance on matters
described in this Agreement and provides the same in such form as the Company
requests. The Company agrees that Consultant shall not be prevented or barred
from rendering services similar or dissimilar in nature for and on behalf of any
person, form or corporation other than the Company.
 
5. Nature of Relation. The relationship created under this Agreement is that of
an independent contractor. The parties acknowledge and agree that Consultant
shall have no authority to, and shall not, bind the Company to any agreement or
obligation with any third party, or assist in or conduct any negotiations
between the Company and any financing sources, communicate the terms of any
offers or sales between the Company and any financing sources, communicate the
terms of any offers or sales between the Company and financing sources
respecting a possible Financing Transaction, effect a Financing Transaction or
provide services as a broker/dealer. Consultant is not a lender, investor,
broker/dealer, investment banker, underwriter or securities sales agent, or
investment advisor. Consultant will not provide legal, accounting or other
licensed service.
 
 
2

--------------------------------------------------------------------------------

 
 
      6. Nondisclosure of Confidential Information. Consultant shall maintain as
secret and confidential all valuable information heretofore or hereafter
acquired, developed or used by the Company in relation to its business,
operations, employees and customers that may give the Company a competitive
advantage in its industry (all such information is hereinafter referred to as
“Confidential under this Agreement, Consultant may acquire Confidential
Information. Consultant recognizes that all such Confidential Information is the
property of the Company. During the term of Consultant’s engagement by the
Company, Consultant shall exercise all due and diligent precautions to protect
the integrity of any or all of the Company’s documents containing Confidential
Information. In consideration of the Company entering into this Agreement,
Consultant shall not, directly or indirectly, use, publish, disseminate or
otherwise disclose any Confidential Information obtained during Consultant’s
engagement by the Company without the prior written consent of the Company. The
parties agree that this Paragraph 6 shall survive the termination of the
Agreement.
 
       7. Communications with Consultant. Consultant will not independently
conduct a due diligence review of the Company and will, to a great extent, by
relying upon information provided by the Company in rendering services under
this Agreement.
 
8. Exculpation of Liability and Indemnification. All decisions with respect to
consultations or services rendered by Consultant for transactions negotiated for
and presented to the Company by Consultant shall be those of the Company, and
Consultant shall have no liability with respect to such decisions. In connection
with the services Consultant renders under this Agreement, the Company
indemnifies and holds Consultant harmless against any and all losses, claims,
damages and liabilities and the expense, joint and several, to which Consultant
may become subject and will reimburse Consultant for any legal and other
expenses including attorney’s fees and disbursements incurred by Consultant in
connection with investigating, preparing or defending any actions commenced or
threatened or claim whatsoever, whether or not resulting in the liability,
insofar as such are based upon the information the Company has supplied to
Consultant under this Agreement. In connection with the services Consultant
renders under this Agreement, Consultant indemnifies and holds the Company
harmless against any and all losses, claims, damages and liabilities and the
expense, joint and several, to which Company may become subject and will
reimburse Company for any legal and other expenses, including attorney’s fees
and disbursements incurred by the Company in connection with investigating,
preparing or defending any actions commenced or threatened or claim whatsoever,
whether or not resulting in the liability, insofar as such are based upon or in
connection with the services Consultant has rendered under this Agreement.
 
9. Piggyback Registration. If at any time during the period the Options are
outstanding the Company determines to file a registration statement with the
Securities and Exchange Commission in the United States relating to an offering
for its own account or the account of others under the Securities Act of 1933,
as amended, of any of its equity securities, then the Company shall send to
Consultant a written notice of such offering. If within fifteen (15) days after
receipt of such notice, Consultant shall so request in writing, the Company will
include in such registration statement any or all of the shares of Common Stock
issuable on exercise of the Options that Consultant requested to be registered.
The Company shall not, however, be required to register any such shares of
Common Stock that are eligible for resale pursuant to Rule 144 promulgated under
the Securities Act. Consultant will, upon written request of any third party,
which also has registration rights, reduce the number of its shares to be
registered under the registration in the proportion that the shares of
Consultant and such third party bear to each other.
 
10. Entire Agreement. This Agreement sets forth the entire agreements and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements, and understandings, written or
oral, relating to the subject matter hereof. No representation, promise, or
inducement has been made by any party that is not embodied in this Agreement,
and no party shall be bound by or liable for any alleged representation, promise
or inducement not so set forth. If any provision of the Agreement shall be
declared void or against public policy, such provision shall be deemed severed
from this Agreement and the remaining provisions shall remain in full force and
effect and unmodified.
 
 
3

--------------------------------------------------------------------------------

 
 
11. Assignment. The Consultant may not assign or transfer this Agreement without
written authorization from the Company, which consent shall not be unreasonably
withheld. The Company may assign its rights, together with its obligations,
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of its business or assets. In such event, the rights and
obligations of the Company under this Agreement shall be binding on its
successors or assigns, whether by merger, consolidation or acquisition of all or
substantially all of the business or assets.
 
12. Amendment. This Agreement may be amended, modified, superseded, canceled,
renewed or extended and the terms or covenants hereof may be waived only by a
written instrument executed by all of the parties hereto who are thereby
affected, or in the case of a waiver, by the party waiving compliance. No waiver
by either party of the breach of any terms or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver or any such
breach, or a waiver of the breach of any other term of covenant contained in
this Agreement.
 
13. Notices. All notices, consents, requests, demands and offers required or
permitted to be given under this Agreement will be in writing and will be
considered properly given or made when personally delivered to the party
entitled thereto, or when mailed by certified United States mail, postage
prepaid, return receipt requested, addressed to the addresses appearing in this
Agreement. A party may change his address by giving notice to the other party to
this Agreement.
 
14. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, but all of which, taken together, shall
constitute one agreement. It shall not be required that any single counterpart
hereof be signed by the parties, so long as each party signs any counterpart of
this Agreement.
 
15. Governing Law. This Agreement shall be governed in all respects and for all
purposes by the laws of the State of Wisconsin and the Courts of such State
shall have exclusive jurisdiction to enforce any order or award obtained in
arbitration.
 
16.Arbitration. Any controversy, claim, or dispute between the parties, directly
or indirectly, concerning this Agreement or the breach hereof, or the subject
matter hereof, including questions concerning the scope and applicability of
this arbitration clause, shall be finally settled by arbitration in Wisconsin
pursuant to the rules then applying of the American Arbitration Association.
 
17. Attorneys’ Fees. In case of any action or proceeding to compel compliance
with, or for a breach of, any of the terms and conditions of this Agreement, the
prevailing party shall be entitled to recover from the losing party all costs of
such action or proceeding, including, but not limited to, reasonable attorneys’
fees.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the day and year first above written.
 

  China Wi-Max Communications, Inc.          
By: 
 
        Steven T. Berman       President and Chief Executive Officer          
 Address: 
  Denver Tower       1905 Sherman Street, Suite 335       Denver, CO 80203  

 

  Northern Equity Inc.          
By: 
 
        James Prange       President and Chief Executive Officer          
 Address: 
  P.O. Box 122       Greenbush, WI 53026          